UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7500


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OWEN ODMAN, a/k/a Star,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:96-cr-00053-MR-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se.       Richard Lee Edwards, Amy
Elizabeth   Ray,  Assistant  United   States Attorneys,   Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina; Adam Christopher Morris, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Owen Odman appeals the district court’s order granting

his   motion   for   reduction   of   sentence,    18   U.S.C.   § 3582(c)

(2006). *    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Odman, No. 4:96-cr-00053-

MR-1 (W.D.N.C. Aug. 13, 2012).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




      *
       Although the district court granted Odman’s § 3582 motion,
the reduction granted by the court did not reduce Odman’s
sentence to the full extent he requested.



                                      2